Exhibit 10.2
 

--------------------------------------------------------------------------------

 
 
 
 
 
 


TAX MATTERS AGREEMENT


by and between


GRAHAM HOLDINGS COMPANY


and


CABLE ONE, INC.


___________________________________


As of June 16, 2015


___________________________________
 
 
 
 
 
 
 

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 
 
This TAX MATTERS AGREEMENT (this “Agreement”) is entered into as of June 16,
2015, by and between GRAHAM HOLDINGS COMPANY, a Delaware corporation (“Graham”),
and CABLE ONE, INC., a Delaware corporation and a wholly owned subsidiary of
Graham (“Cable”).


W I T N E S S E T H:


WHEREAS, as of the date of this Agreement, Graham owns all of the outstanding
shares of Cable stock;


WHEREAS Graham and Cable have entered into an agreement dated as of the date of
this Agreement (the “Separation Agreement”) pursuant to which Graham will
distribute to the Record Holders, on a pro rata basis, all of the outstanding
shares of Cable common stock (the “Distribution”);


WHEREAS, immediately prior to the Distribution, Cable will declare and
distribute to Graham a special cash dividend of $450 million (the “Special
Dividend”) and will issue shares of Cable common stock to Graham so that the
number of outstanding shares of Cable common stock equals the number of shares
to be distributed in the Distribution, calculated as set forth in the
Information Statement (the “Share Issuance”, and together with the Special
Dividend and the Distribution, the “Transactions”);


WHEREAS, at the end of the day on the Distribution Date, the taxable year of
Cable and its Subsidiaries shall close for U.S. Federal income Tax purposes;


WHEREAS the parties to this Agreement (the “Parties”) intend (i) the Special
Dividend to qualify as an intercompany distribution (within the meaning of
Treasury Regulation §§ 1.1502-13(b)(1) and 1.1502-13(f)(2)(ii)), (ii) the Share
Issuance to qualify as a distribution of stock under Section 305(a) of the Code
and (iii) the Distribution to qualify for nonrecognition of gain and loss under
Section 355(a) and (c) of the Code (the “Intended Tax Treatment”); and


WHEREAS the Parties desire to provide for and agree upon the allocation of
liability for Taxes arising prior to, as a result of and subsequent to the
Transactions, and to provide for and agree upon certain other matters relating
to Taxes.
 
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and intending to be legally bound, the Parties agree as follows:


ARTICLE I


CERTAIN DEFINITIONS


                          SECTION 1.01.  Certain Definitions.  For purposes of
this Agreement, the following terms have the following meanings.  Capitalized
terms not defined in this Agreement have the meanings assigned to them in the
Separation Agreement.


“Adjustment Request” means any amended Tax Return (or other formal or informal
claim or request filed with any Tax Authority or court) claiming adjustment to
the Taxes reported on a Tax Return.


“Agreement” has the meaning assigned to such term in the preamble.


“Business” means the cable, internet and telephone service activities carried on
by Cable, as those activities are described in the Tax Representation Letter of
Cable.


“Cable” has the meaning assigned to such term in the preamble.


“Code” means the U.S. Internal Revenue Code of 1986, as amended.


“Distribution” has the meaning assigned to such term in the recitals.


“Employing Party” has the meaning assigned to such term in Section 2.06.


“Final Determination” means (i) any final determination of liability in respect
of a Tax that, under applicable Law, is not subject to further appeal, review or
modification through proceedings or otherwise (including the expiration of a
statute of limitations or period for the filing of claims for refunds, amended
Tax Returns or appeals from adverse determinations), including a “determination”
as defined in Section 1313(a) of the Code or execution of an IRS Form 870AD, or
(ii) the payment of Tax by a Party (or its Subsidiary) that is responsible for
payment of that Tax under applicable Law, with respect to any item disallowed or
adjusted by a Tax Authority, as long as the responsible Party determines that no
action should be taken to recoup that payment and the other Party agrees.


“Graham” has the meaning assigned to such term in the preamble.


“Graham Consolidated Group” means any consolidated, combined, unitary or similar
group of which (i) any member of the Graham Group is or was a member and (ii)
any member of the Cable Group is or was a member.


“Indemnified Party” means a Party that is entitled to receive an Indemnity
Payment.
 
 
2

--------------------------------------------------------------------------------

 
 
“Indemnifying Party” means a Party that has an obligation to make an Indemnity
Payment.


“Indemnity Payment” means an indemnity payment contemplated by the Separation
Agreement or any Ancillary Agreement.


“Intended Tax Treatment” has the meaning assigned to such term in the recitals.


“IRS” means the U.S. Internal Revenue Service.


“Ordinary Taxes” means Taxes other than (i) Transfer Taxes and (ii) Transaction
Taxes.


“Parties” has the meaning assigned to such term in the recitals.


“Post-Distribution Period” means any taxable period (or portion thereof)
beginning after the Distribution Date.


 “Pre-Distribution Period” means any taxable period (or portion thereof) ending
on or before the Distribution Date.


“Prime Rate” means the base rate on corporate loans charged by Citibank, N.A.,
New York, New York from time to time, compounded daily on the basis of a year of
365 or 366 (as applicable) days and actual days elapsed.


“Refund Recipient” has the meaning assigned to such term in Section 2.05(a).


“Requesting Party” has the meaning assigned to such term in Section 3.04.


“Responsible Party” means, with respect to any Tax Return, the Party having
responsibility for preparing and filing such Tax Return under this Agreement.


“Separation Agreement” has the meaning assigned to such term in the recitals.


“Share Issuance” has the meaning assigned to such term in the recitals.


“Special Dividend” has the meaning assigned to such term in the recitals.


“Tax” means all forms of taxation or duties imposed by a Governmental Authority,
or required by any Governmental Authority to be collected or withheld, together
with any related interest, penalties or other additions to tax.


“Tax Authority” means, with respect to any Tax, the Governmental Authority that
imposes such Tax and the agency (if any) charged with the collection of such Tax
for such Governmental Authority.


“Tax Claim” has the meaning assigned to such term in Section 6.01.


“Tax Law” means any Law of any Governmental Authority relating to any Tax.
 
 
3

--------------------------------------------------------------------------------

 
 
“Tax Records” means Tax Returns, Tax Return workpapers, documentation relating
to any Tax Claims and any other books of account or records maintained to comply
with applicable Tax Laws or under any record retention agreement with any Tax
Authority.


“Tax Representation Letters” means the letters of representations relating to
the Transactions to be provided by Graham, Cable and Donald E. Graham to
Cravath, Swaine & Moore LLP.


“Tax Return” means any report of Taxes due, any information return with respect
to Taxes or any other similar report, statement, declaration or document
required or permitted to be filed under applicable Tax Law, including any
attachments, exhibits or other materials submitted with any of the foregoing and
any amendments or supplements to any of the foregoing.


“Transaction Tax” means any Tax (other than a Transfer Tax) resulting from the
failure of any step of the Transactions to qualify for its Intended Tax
Treatment.


“Transactions” has the meaning assigned to such term in the recitals.


“Transfer Taxes” means any sales, use, stamp duty or other transfer Taxes
imposed on the transfers occurring as part of the Transactions.


“Treasury Regulations” means the Treasury regulations promulgated under the
Code.


ARTICLE II


ALLOCATION OF TAX LIABILITIES AND BENEFITS


SECTION 2.01.  Indemnity by Graham.  From and after the Distribution, Graham
will indemnify, save and hold harmless Cable from and against the following
Taxes, whether incurred directly by Cable or indirectly through one of its
Subsidiaries:


(a)  Ordinary Taxes of or attributable to Graham and its Subsidiaries (for the
avoidance of doubt, including the members of the Cable Group immediately prior
to the Distribution) for any taxable period;


(b)  any Transaction Taxes; and


(c)  any Transfer Taxes;


in each case, other than Taxes for which Cable is liable under Section 2.02.


SECTION 2.02.  Indemnity by Cable.  From and after the Distribution, Cable will
indemnify, save and hold harmless Graham from and against the following Taxes,
whether incurred directly by Graham or indirectly through one of its
Subsidiaries:


(a)  Ordinary Taxes
 
 
4

--------------------------------------------------------------------------------


 
(i)  that are (A) U.S. Federal Taxes for any Pre-Distribution Period, (B) paid
after the Distribution Date, (C) attributable to the Cable Group and (D) not
previously treated as a liability of Cable and separately settled between Graham
and Cable through intercompany accounts;


(ii)  of the Cable Group for any Post-Distribution Period; or


(iii)  that are state or local Taxes for any taxable period that are reported on
a Tax Return that includes only members of the Cable Group;



(b)  any Transaction Taxes to the extent attributable to one or more of the
following:


(i)  the failure to be true and correct of any representation provided by Cable
in its Tax Representation Letter;


(ii)  the breach of any covenant or agreement contained in the Separation
Agreement or any Ancillary Agreement to be performed by Cable or its
Subsidiaries;


(iii)  any action by Cable or any of its Subsidiaries described in Section
7.04(a), without regard to Section 7.04(b);


(iv)  the application of Section 355(e) of the Code to the Distribution by
virtue of any direct or indirect acquisition of stock or assets of Cable or a
Subsidiary of Cable after the Distribution, taking into account any indirect
acquisitions of stock or assets of Cable or a Subsidiary of Cable prior to the
Distribution; or


(v)  any other action or omission by Cable or any Subsidiary of Cable that Cable
knows or reasonably should expect, after consultation with Tax counsel, could
give rise to Transaction Taxes, except to the extent such action or omission is
expressly required or permitted by this Agreement (other than Section 7.04(b)),
any other Ancillary Agreement or the Separation Agreement; and
 
(c) 50% of any Transfer Taxes.


SECTION 2.03.  Allocation of Ordinary Taxes.  (a)  For purposes of Section
2.02(a)(i), in the case of any Graham Consolidated Group:


(i)  If any Ordinary Taxes that are U.S. Federal income Taxes arise in whole or
in part as a result of any adjustments made after the Distribution to the
portion of the relevant Tax Return for a Pre-Distribution Period that relates to
a member of the Cable Group or any Cable Asset, the amount of such Ordinary
Taxes attributable to the Cable Group shall equal the excess, if any, of
 
 
5

--------------------------------------------------------------------------------

 
 
(A)  the amount of Ordinary Taxes actually payable by the Graham Consolidated
Group as a result of the adjustments for the relevant period over


(B)  the amount of Ordinary Taxes that would have been so payable had no
adjustments been made to the portions of the relevant Tax Return relating to a
member of the Cable Group or any Cable Asset; and


(ii)  The amount of Ordinary Taxes that are U.S. Federal income Taxes shown as
due on any Tax Return filed after the Distribution that are attributable to the
Cable Group shall equal the excess, if any, of


(A)  the amount of Ordinary Taxes actually shown as due on that Tax Return over


(B)  the amount of Ordinary Taxes that would have been shown as due on that Tax
Return had the relevant member of the Cable Group or Cable Asset not been
included in the Graham Consolidated Group and had no estimated Taxes
attributable to the relevant member of the Cable Group or Cable Asset been paid.
 
(b)  For the avoidance of doubt, Cable shall be liable for U.S. Federal income
Taxes of any Graham Consolidated Group under Section 2.02(a)(i) only to the
extent any adjustment (as described in Section 2.03(a)(i)) or the inclusion of
any relevant member of the Cable Group or Cable Asset in the relevant Graham
Consolidated Group (as described in Section 2.03(a)(ii)) results in an actual
increase in the aggregate Tax liability of the Graham Consolidated Group in any
period.  To the extent that any such adjustment or inclusion in one taxable
period increases the amount of Ordinary Taxes actually payable by the Graham
Consolidated Group in another taxable period, principles consistent with those
in Section 2.03 shall apply to determine the amount of Ordinary Taxes
attributable to the Cable Group or any Cable Asset.  In addition, for the
avoidance of doubt, except as provided in Section 4.03(ii), Graham rather than
Cable shall be liable for any Tax liability of Graham arising from the
triggering of any “excess loss account” of Graham in the stock of Cable as a
result of the Transactions.


(c)  For the avoidance of doubt, Graham shall be responsible for all state and
local Taxes for any taxable period that are reported on a consolidated, combined
or similar state or local Tax Return that includes, as members of the Tax Return
group, both (i) any member of the Cable Group and (ii) any member of the Graham
Group.


(d)  For purposes of this Article II, neither Graham nor Cable shall have any
liability to, or right to refund from, the other party as a result of an
increase or decrease in U.S. Federal income Taxes payable by either party as a
result of an increase or decrease in the deduction for state or local income
Taxes attributable to either party.


SECTION 2.04.  Straddle Periods.  All Ordinary Taxes for any taxable period (or
portion thereof) that includes the Distribution Date will be allocated between
the Pre-Distribution Period and the Post-Distribution Period (i) in the case of
any Taxes imposed on a periodic basis, such as real, personal and intangible
property Taxes, on a daily pro rata basis and (ii) in the case of any other
Taxes, as if the taxable period ended as of the close of business on the
Distribution Date.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 2.05.  Overpayments and Refunds.  (a)  Graham shall promptly reimburse
Cable for any (i) payments of estimated Tax by Cable to Graham for a Tax Return
due after the Distribution Date, if such Tax is not shown as due on such Tax
Return and the overpayment by Cable is not previously treated as an asset of
Cable and separately settled between Graham and Cable through intercompany
accounts or (ii) Tax liabilities previously treated as a liability of Cable and
separately settled between Graham and Cable through intercompany accounts, and
later determined not to be payable to a Tax Authority.


(b)  If after the Distribution Date, Graham, Cable or any of their respective
Subsidiaries receives any refund of any Taxes for which the other Party is
liable (or would be liable if such Taxes were determined to be payable) under
this Article II (a “Refund Recipient”), then, subject to Section 2.05(c), such
Refund Recipient shall pay to the other Party the entire amount of the refund
(including interest, but net of any Taxes imposed with respect to such refund)
within 15 business days of receipt or accrual; provided, however, that the other
Party, upon the request of such Refund Recipient, shall repay the amount paid to
the other Party (plus any penalties, interest or other charges imposed by the
relevant Tax Authority) in the event such Refund Recipient is required to repay
such refund.  In the event a Party would be a Refund Recipient but for the fact
it elected to apply a refund to which it would otherwise have been entitled
against a Tax liability arising in a subsequent taxable period, then such Party
shall be treated as a Refund Recipient and the economic benefit of so applying
the refund shall be treated as a refund and shall be paid within 15 business
days of the due date of the Tax Return to which such refund is applied to reduce
the subsequent Tax liability.


(c)  In the case of any Graham Consolidated Group, the principles of Section
2.03 shall apply in determining the amount of any refund to be paid pursuant to
Section 2.05(a).  Notwithstanding Section 2.05(b), Graham shall be entitled to
any refund of U.S. Federal Taxes to the extent that such refund was previously
treated as an asset of Cable and separately settled between Graham and Cable
through intercompany accounts.


(d)  Any payment described in Section 2.05(a) will be increased so as to include
interest computed at the Prime Rate based on the number of days from the date of
receipt of the refund to the date of payment of such amount under this Section
2.05.


SECTION 2.06.  Compensation Deductions.  Any compensation deduction arising
after the Distribution Date by reason of the exercise of stock options or
compensatory warrants or the vesting of restricted stock will be claimed solely
by the Party (or one of its Subsidiaries) that employs the individual with
respect to whom such compensation deduction arises at the time that it arises
or, if such individual is not then employed by any Party or a Subsidiary of a
Party, by the Party that most recently employed such individual.  If a deduction
claimed by a Party (the “Employing Party”) pursuant to the preceding sentence is
disallowed by a Tax Authority for any reason, the other Party (or one of its
Subsidiaries) will amend its applicable Tax Return to claim such deduction and
pay to the Employing Party an amount equal to the Tax benefit actually realized
by the other Party (or one of its Subsidiaries) as a result of such deduction;
provided, however, that the Employing Party, upon the request of the other
Party, will repay any amount paid to the Employing Party under this Section 2.06
(plus any penalties, interest or other charges imposed by the relevant Tax
Authority) in the event the other Party (or one of its Subsidiaries) is required
to surrender such Tax benefit.  The rights and obligations of the Parties with
respect to Tax withholding and reporting will be governed by Section 12.05 of
the EMA.
 


7

--------------------------------------------------------------------------------


 
ARTICLE III


PREPARATION AND FILING OF TAX RETURNS


SECTION 3.01.  Graham Responsibility.  Graham (or one of its Affiliates) will
prepare and file, or cause to be prepared and filed, all Tax Returns for any
Graham Consolidated Group for any taxable period that begins on or before the
Distribution Date.


SECTION 3.02.  Cable Responsibility.  Cable (or one of its Affiliates) will
prepare and file, or cause to be prepared and filed, all Tax Returns for any
taxable period that begins on or before the Distribution Date and that are
required to be filed by or with respect to Cable (or its Subsidiaries), other
than Tax Returns described in Section 3.01.


SECTION 3.03.  Tax Accounting Practices.  To the extent that any Tax Return that
includes Cable reflects Tax items that are expected to affect a Tax liability or
Tax indemnity obligation of a Party other than the Responsible Party (and its
Affiliates), the relevant portion of such Tax Return will be prepared in
accordance with past practices used with respect to the Cable Group or Cable
Assets in Tax Returns of Graham or its Subsidiaries (except (i) as otherwise
provided in Section 7.06 (regarding the reporting of the Transactions), (ii) as
required by applicable Tax Law or a Final Determination or to correct any clear
error or (iii) as a result of changes or elections made on any Tax Return of a
Graham Consolidated Group that do not relate primarily to the Cable Group or
Cable Assets); provided that Cable will not claim any bonus depreciation
deduction for any Pre-Distribution Period after the close of the 2014 Tax year
and will not make, or request from the IRS, any change to any current Tax
accounting method for any Pre-Distribution Period.  To the extent any relevant
Tax items are not covered by past practices (or such past practices are not
permissible under applicable Tax Law or a Final Determination), such items shall
be treated in accordance with reasonable Tax accounting practices selected by
the Responsible Party, subject to the consent of the other Party (which consent
will not be unreasonably withheld or delayed).


SECTION 3.04.  Right to Review Tax Returns.  The Responsible Party with respect
to any Tax Return will make such Tax Return (or the relevant portions thereof)
and related workpapers available for review by the other Party, if requested by
the other Party (the “Requesting Party”), but only to the extent such Tax Return
(or portions thereof) relates to Taxes or Tax benefits or refunds for which the
Requesting Party or any of its Subsidiaries may be liable or have a claim, as
applicable, under this Agreement.  The Responsible Party will use its reasonable
best efforts to make such Tax Returns (or portions thereof) available for review
sufficiently in advance of the due date for filing such Tax Returns so as to
provide the Requesting Party with a meaningful opportunity to analyze and
comment on such Tax Returns (or portions thereof) and have such Tax Returns
modified, if appropriate, before filing.  The Parties will cooperate in good
faith to resolve any issues arising out of the review of such Tax Returns (or
portions thereof).
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 3.05.  Adjustment Requests.  Unless the other Party consents to the
contrary (which consent will not be unreasonably withheld or delayed), (i) no
Adjustment Request with respect to any Tax of any Graham Consolidated Group will
be filed if it could reasonably give rise to an Indemnity Payment by Cable
pursuant to this Agreement and (ii) Cable and its Affiliates will make any
available elections to waive the right to carry back any Tax attributes of Cable
from any Post-Distribution Period of Cable to any Pre-Distribution Period of
Cable and will not make any affirmative election to claim any such carryback. 
Any Adjustment Request that the Parties consent to make under this Section 3.05
will be prepared by the Responsible Party under Sections 3.01 and 3.02 for the
Tax Return to be adjusted.  The Party requesting the Adjustment Request will
provide to the Responsible Party all information required for the preparation
and filing of such Adjustment Request in such form and detail as reasonably
requested by the Responsible Party.


ARTICLE IV


TIMING AND TREATMENT OF PAYMENTS


SECTION 4.01.  Tax Payments.  Each Party will timely pay to the relevant Tax
Authority all Taxes that are legally imposed on it and that are Taxes for which
such Party may seek indemnification under this Agreement.


SECTION 4.02.  Indemnity Payments.  (a)  Each Indemnified Party will (i) timely
compute any liabilities for which it may be entitled to indemnification under
this Agreement and (ii) promptly (but in no event later than 15 business days
after the date it knows that such liabilities have been incurred) provide the
Indemnifying Party with a written notice of any amounts due from such
Indemnifying Party, accompanied by a statement detailing the liabilities
incurred (including any Taxes paid) and describing in reasonable detail the
calculation of such liabilities; provided, however, that failure to give such
notice will not affect the indemnification provided under this Agreement, except
to the extent that the Indemnifying Party has been actually and materially
prejudiced as a result of such failure.


(b)  Any Indemnity Payment under this Agreement for liabilities incurred by an
Indemnified Party will become due and payable upon the receipt by the
Indemnifying Party of the written notice described in Section 4.02(a).  Within
15 business days following the receipt by the Indemnifying Party of such notice,
the Indemnifying Party will pay to the Indemnified Party an amount of cash equal
to such liabilities, together with interest computed at the Prime Rate based on
the number of days from the later of (i) the date the liabilities are incurred
or (ii) the date the notice is received, to the date the Indemnifying Party
makes such payment.


SECTION 4.03.  Amount of Indemnity Payments.  The amount of any Indemnity
Payment shall be (i) reduced to take into account any Tax benefit actually
realized by the Indemnified Party resulting from the incurrence of the liability
in respect of which the Indemnity Payment is made and (ii) increased to take
into account any Tax cost actually realized by the Indemnified Party resulting
from the receipt of the Indemnity Payment (including any Taxes imposed on
additional amounts payable pursuant to this clause (ii) and any Taxes related to
the inclusion in income of an “excess loss account” (within the meaning of
Treasury Regulation § 1.1502-19) with respect to Cable stock that results from
an Indemnity Payment made pursuant to Section 2.02(b)).
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 4.04.  Treatment of Certain Payments.  (a)  All Indemnity Payments made
by Graham to Cable (or, in each case, their respective Affiliates) are intended
to be treated, and will be reported for Tax purposes, as capital contributions
from Graham to Cable occurring immediately prior to the Distribution, except as
required by a Final Determination.  All Indemnity Payments made by Cable to
Graham (or, in each case, their respective Affiliates) are intended to be
treated, and will be reported for Tax purposes, as distributions by Cable to
Graham occurring immediately prior to the Distribution, except as required by a
Final Determination.


(b)  Notwithstanding anything to the contrary herein, to the extent the
Indemnifying Party makes a payment of interest to the Indemnified Party, the
interest payment will be treated as interest expense to the Indemnifying Party
(deductible to the extent provided by applicable Tax Law) and as interest income
by the Indemnified Party (includible in income to the extent provided by
applicable Tax Law).


ARTICLE V


COOPERATION; TAX RECORDS; CONFIDENTIALITY


SECTION 5.01.  Cooperation.  (a) The Parties will cooperate (and cause their
respective Subsidiaries to cooperate) with each other and with each other’s
agents (including accounting firms and legal counsel) in connection with the
matters covered by this Agreement, including (i) preparation and filing of Tax
Returns, including Adjustment Requests, (ii) determining the liability for and
amount of any Taxes due (including estimated Taxes) or the right to and amount
of any Tax benefit or refund, (iii) examinations of Tax Returns  and (iv) any
administrative or judicial proceeding in respect of Taxes assessed or proposed
to be assessed.  In connection with the foregoing, the Parties and their
respective Subsidiaries will make available to each other for inspection and
copying during normal business hours upon reasonable notice all Tax Records in
their possession to the extent reasonably required by the other; provided that
the requesting Party will reimburse the other Party for its reasonable
out-of-pocket expenses, including professional fees and excluding compensation
of the Party’s officers, directors and employees.


(b)  The Parties will make available to each other, as reasonably requested and
available, personnel (including officers, directors, employees and agents of the
Parties or their respective Subsidiaries) responsible for preparing, maintaining
and interpreting information and documents relevant to Taxes and personnel
reasonably required as witnesses or for purposes of providing information or
documents in connection with any administrative or judicial proceedings relating
to Taxes; provided that the requesting Party will reimburse the other Party for
its reasonable out-of-pocket expenses, including professional fees and excluding
compensation of the Party’s officers, directors and employees.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 5.02.  Retention of Tax Records.  Cable and Graham each will preserve
and keep (or cause to be preserved and kept) all Tax Records exclusively
relating to the assets and activities of Cable for Pre-Distribution Periods that
are in its possession or control for so long as the contents thereof may become
material in the administration of any matter under applicable Tax Law and, in
any event, until the later of (i) the day that is 60 days after the expiration
of any applicable statute of limitation and (ii) seven years after the
Distribution Date.


SECTION 5.03.  Confidentiality.  Any Tax information or Tax-related documents
provided under this Agreement will be kept confidential by the Party receiving
such information or documents, except as may otherwise be necessary in
connection with the filing of Tax Returns or in connection with any
administrative or judicial proceedings relating to Taxes.


ARTICLE VI


TAX CLAIM PROCEDURES


SECTION 6.01.  Tax Claim Notice.  (a)  Each Indemnified Party will promptly
notify the Indemnifying Party of the commencement of any demand, audit,
examination, action, investigation, suit, proceeding or other proposed change or
adjustment by any Tax Authority concerning any Tax, or any other adjustment or
claim, (i) that could reasonably give rise to an Indemnity Payment pursuant to
this Agreement (each, a “Tax Claim”) or (ii) that could reasonably be expected
to affect the Tax consequences of the Transactions to either Party.


(b)  Each Tax Claim notice will contain factual information (to the extent
known) describing any asserted Tax liability in reasonable detail and will be
accompanied by copies of any notice and other documents received from any Tax
Authority in respect of any such matters.


(c)  Failure to give such notice of any Tax Claim within a sufficient period of
time or in reasonable detail to apprise the Indemnifying Party of the nature of
such claim (in each instance taking into account the facts and circumstances
with respect to such claim) will not affect the indemnification provided under
this Agreement, except to the extent that the Indemnifying Party has been
actually and materially prejudiced as a result of such failure.


SECTION 6.02.  Control of Tax Claims.


(a)  In General.  Subject to Section 6.02(b) and (c), the Indemnified Party will
be entitled to exercise full control of the defense, compromise or settlement of
any Tax Claim, unless the Indemnifying Party (promptly after the receipt of
notice of such Tax Claim in accordance with Section 6.01):


(i)  delivers a written confirmation to such Indemnified Party that the
indemnity provisions of this Agreement are applicable to such Tax Claim and that
the Indemnifying Party will indemnify such Indemnified Party in respect of such
Tax Claim pursuant to this Agreement;


(ii)  notifies such Indemnified Party in writing of the Indemnifying Party’s
intention to assume the defense thereof; and
 
 
11

--------------------------------------------------------------------------------

 
 
(iii)  retains legal counsel reasonably satisfactory to such Indemnified Party
to conduct the defense of such Tax Claim;
 
in which case the Indemnifying Party will be entitled to exercise full control
of the defense, compromise or settlement of such Tax Claim.


(b)  Transaction Taxes.  In the case of any Tax Claim with respect to
Transaction Taxes, Graham and Cable will have the right to control jointly the
defense, compromise or settlement of such Tax Claim (and neither Party will
settle or compromise or consent to entry of any judgment with respect to any
such Tax Claim without the prior written consent of the other Party), except to
the extent Graham waives all related indemnities of such Taxes under Section
2.02(b), in which case Graham will have the sole right to control the defense,
compromise or settlement of such Tax Claim.  In the case of any Tax Claim over
which Graham and Cable exercise joint control, the Parties will use their
reasonable best efforts to resolve any disputes that arise with respect to the
defense, compromise or settlement of such Tax Claim.


(c)  Combined Taxes.  In the case of any Tax Claim with respect to any Tax of
any Graham Consolidated Group that is not a Transaction Tax, (i) to the extent
permitted by applicable Law, each Party will control the defense of the portion
of the Tax Claim directly and exclusively related to any proposed adjustment by
a Tax Authority that would create or increase a Tax liability for which it would
be exclusively liable under this Agreement and (ii) in all other cases, the
Parties will cooperate in good faith to achieve, as closely as possible, the
same effect as if applicable Law did not prevent the application of clause (i).


(d)  Participation of Non-Controlling Party.  Unless the Parties exercise joint
control and except to the extent Graham exercises sole control because it waived
all related indemnities as provided in Section 6.02(b), the Party controlling
the defense, compromise or settlement of any Tax Claim under this Section 6.02
will:


(i)  notify the non-controlling Party of significant developments with respect
to such Tax Claim;


(ii)  keep the non-controlling Party reasonably informed;


(iii)  consult with the non-controlling Party with respect to any issue that
reasonably could be expected to have an adverse effect on the non-controlling
Party or any of its Subsidiaries (including by giving rise to an indemnity
obligation of the non-Controlling Party);


(iv)  provide the non-controlling Party with an opportunity to attend, at the
non-controlling Party’s own expense, as an observer, settlement discussions and
other conferences or meetings with respect to such Tax Claim; and


(v)  notify the non-controlling Party of its intention to settle or compromise
any Tax Claim and the terms of such settlement or compromise.

 
12

--------------------------------------------------------------------------------


 
ARTICLE VII


TAX MATTERS RELATING TO THE TRANSACTIONS


SECTION 7.01.  Termination of Tax Sharing Agreements.  Prior to the
Distribution, all Tax allocation or sharing agreements (other than this
Agreement) between one or more members of the Cable Group and one or more
members of the Graham Group will terminate and all rights and obligations under
such agreements will cease.


SECTION 7.02.  Tax Opinion Matters.  Graham and Cable will use their reasonable
best efforts to deliver to Cravath, Swaine & Moore LLP the Tax Representation
Letters.


SECTION 7.03.  Mutual Representation.  Each Party represents that it knows of no
fact and has no plan or intention to take any action that it knows or reasonably
should expect is inconsistent with the qualification of the Transactions for
their Intended Tax Treatment.


SECTION 7.04.  Cable Covenants.  (a)  Subject to Section 7.04(b), during the
period that begins on the Distribution Date and ends on (and includes) the
second anniversary of the Distribution Date, Cable and its Subsidiaries will
not, in any transaction or series of transactions:


(i)  liquidate Cable, including by way of merger, consolidation or conversion;


(ii)  enter into or cause or permit any transaction in connection with which one
or more Persons (including Cable itself) would (directly or indirectly) acquire,
or have the right to acquire, from any other Person or Persons an interest in
the stock of Cable that, when combined with any other acquisitions of the stock
of Cable that occur after the Distribution, comprises 12.5% or more (by vote or
by value) of the total outstanding shares of Cable as of the Distribution Date;


(iii)  cause or permit Cable, directly or indirectly, to redeem or otherwise
purchase any of its outstanding stock, except for purchases of outstanding
shares of Cable common stock through stock purchases meeting the following
requirements: (A) there is a good business purpose for the stock purchases, (B)
the stock to be purchased is widely held, (C) the stock purchases will be made
on the open market and (D) the aggregate amount of stock purchases will be less
than 20% of the total value of the outstanding stock of Cable as of the
Distribution Date (for the avoidance of doubt, any such redemptions or purchases
will also be subject to the covenant in Section 7.04(a)(ii));


(iv)  cause or permit Cable to sell or otherwise dispose of all or any material
amount of its assets;


(v)  cause or permit Cable to cease to operate the Business in a manner
substantially consistent with the operation of the Business immediately before
the Distribution; or
 


13

--------------------------------------------------------------------------------

 
 
(vi)  be treated as a real estate investment trust for U.S. Federal income Tax
purposes pursuant to an election made at any time.
 
For purposes of clause (ii) of this Section 7.04(a), (x) any recapitalization,
repurchase or redemption of the stock of Cable and any amendment to the
certificate of incorporation (or other organizational documents) of Cable shall
be treated as an indirect acquisition of the stock of Cable by any shareholder
to the extent such shareholder’s percentage interest in the total outstanding
equity of Cable increases by vote or by value and (y) the following will not be
taken into account: (A) transfers on an established market of the stock of Cable
that are described in Safe Harbor VII of Treasury Regulation § 1.355-7(d), (B)
issuances of the stock of Cable that satisfy Safe Harbor VIII of Treasury
Regulation § 1.355-7(d) (relating to acquisitions in connection with a Person’s
performance of services) and (C) issuances of the stock of Cable that satisfy
Safe Harbor IX of Treasury Regulation § 1.355-7(d) (relating to acquisitions by
a retirement plan of an employer).


(b)  Cable and its Subsidiaries may take any of the actions described in Section
7.04 if, prior to taking such action, Cable obtains:
 
(i)  a ruling from the IRS confirming that the proposed action will not
adversely affect the Intended Tax Treatment;


(ii)  an unqualified “will” opinion of a nationally recognized Tax counsel,
which opinion permits reliance by Graham and is satisfactory to Graham in its
reasonable discretion, to the effect that the proposed action will not adversely
affect the Intended Tax Treatment; or


(iii)  the prior written consent of Graham, which consent may be provided or
withheld by Graham in its sole discretion;
 
provided that (A) in the case of (i) and (ii), such ruling or opinion, as
applicable, is satisfactory to Graham in both form and substance and (B) in each
case, such ruling, opinion or consent, as applicable, is based on facts and
representations provided by Cable or its Affiliates (and, if applicable, any
counterparty to the proposed action) that are true, complete and correct in all
material respects.  For each such ruling, opinion or consent described in this
Section 7.04(b), Cable or its Affiliates (and, if applicable, any counterparty
to the proposed action) will certify to Graham that the facts and
representations on which any such ruling, opinion or consent is based are true,
complete and correct in all material respects.


SECTION 7.05.  IRS Ruling Requests.  Cable covenants and agrees that, after the
Distribution Date, it will not file, and it will cause its Subsidiaries to
refrain from filing, any ruling request with the IRS (i) in respect of any part
of the Transactions or (ii) that may reasonably be expected to have any effect
on the Tax treatment of the Transactions, in each case without the consent of
Graham (which consent will not be unreasonably withheld or delayed); provided,
however, that Cable may request a ruling from the IRS that a transaction
described in Section 7.04 will not adversely affect the Intended Tax Treatment.


SECTION 7.06.  Tax Reporting of the Transactions.  The Tax Returns (including
all forms or statements required by Section 6045B of the Code and Treasury
Regulation § 1.355-5) of Graham, Cable and their respective Affiliates will
report the Tax items relating to the Transactions consistent with the Intended
Tax Treatment and this Agreement, unless otherwise required by applicable Law or
a Final Determination.
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 7.07.  Actions on the Distribution Date.  Cable will not take any action
on the Distribution Date after the Distribution that is outside the ordinary
course of business of Cable.


SECTION 7.08.  Protective Section 336(e) Election.  (a) Graham will make a valid
protective election under Section 336(e) of the Code with respect to the
Distribution, in accordance with Treasury Regulation §§ 1.336-2(h) and (j). 
Accordingly, Graham and Cable will timely enter into an agreement contemplated
by Treasury Regulation § 1.336-2(h)(1)(i).  Cable will cooperate with Graham to
facilitate the making of such election.


(b)  In the event that the Distribution fails to qualify for the Intended Tax
Treatment:


(i)  If Graham is liable for Transaction Taxes pursuant to Section 2.01, then
Cable will pay to Graham 100% of any Tax benefits actually realized by Cable or
any of its Affiliates as a result of the election described in Section 7.08(a)
(net of Cable’s reasonable costs and expenses, including professional fees, in
determining the amount due), up to the total amount of Transaction Taxes for
which Graham is liable;


(ii)  If Cable is liable for Transaction Taxes pursuant to Section 2.02, then no
payment will be due.
 
(c)  In the event Section 7.08(b)(i) becomes applicable and payments become due
hereunder, the Parties will cooperate in good faith to implement Section
7.08(b)(i) in accordance with the principles that commonly apply to “tax
receivable agreements”.


(d)  For the avoidance of doubt, Tax benefit matters addressed by this Section
7.08 will not be governed by Section 4.03.


ARTICLE VIII


MISCELLANEOUS


SECTION 8.01.  Termination.  This Agreement will be automatically terminated in
the event that (i) the Distribution does not occur or (ii) the Separation
Agreement is terminated.  In the event of the termination of this Agreement
pursuant to this Section 8.01, this Agreement, except for the provisions of this
Section 8.01, will become void and have no effect, without any liability on the
part of any Party or its directors, officers or stockholders.


SECTION 8.02.  Late Payments.  Any amount owed by one Party to another Party
under this Agreement that is not paid when due will bear interest at the Prime
Rate plus 2%, compounded semiannually, from the due date of the payment to the
date paid.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 8.03.  No Duplicative Payment.  Notwithstanding anything to the contrary
in this Agreement, it is intended that the provisions of this Agreement will not
result in a duplicative payment of any amount required to be paid under the
Separation Agreement or any Ancillary Agreement, and this Agreement will be
construed accordingly.


SECTION 8.04.  Counterparts; Effectiveness.  This Agreement may be executed in
one or more counterparts, all of which counterparts shall be considered one and
the same agreement, and shall become effective when one or more counterparts
have been signed by each Party and delivered to the other Party.  This Agreement
may be executed by facsimile or PDF signature and a facsimile or PDF signature
shall constitute an original for all purposes.


SECTION 8.05.  Integration.  In the event of any inconsistency between this
Agreement and the Separation Agreement or any other Ancillary Agreement, the
provisions of this Agreement will control.


SECTION 8.06.   Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of New York, regardless of
the Laws that might otherwise govern under applicable principles of conflicts of
laws thereof.  Each Party irrevocably consents to the exclusive jurisdiction,
forum and venue of the Commercial Division of the Supreme Court of the State of
New York, New York County and the United States District Court for the Southern
District of New York over any and all claims, disputes, controversies or
disagreements between the Parties or any of their respective Subsidiaries,
Affiliates, successors and assigns under or related to this Agreement or any
document executed pursuant to this Agreement or any of the transactions
contemplated hereby or thereby.


SECTION 8.07.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT.


SECTION 8.08.  Assignability.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by either Party without the prior written
consent of the other Party.  Any purported assignment without such consent shall
be void.  Subject to the preceding sentences, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the Parties and their
respective successors and assigns.  Notwithstanding the foregoing, either Party
may assign this Agreement without consent in connection with (a) a merger
transaction in which such Party is not the surviving entity and the surviving
entity acquires or assumes all or substantially all of such Party’s Assets or
(b) the sale of all or substantially all of such Party’s Assets; provided,
however, that the assignee expressly assumes in writing all of the obligations
of the assigning Party under this Agreement, and the assigning Party provides
written notice and evidence of such assignment and assumption to the
non-assigning Party.  No assignment permitted by this Section 8.08 shall release
the assigning Party from liability for the full performance of its obligations
under this Agreement.


SECTION 8.09.  Third-Party Beneficiaries.  (a) The provisions of this Agreement
are solely for the benefit of the Parties hereto and are not intended to confer
upon any Person except the Parties hereto any rights or remedies hereunder, (b)
there are no third-party beneficiaries of this Agreement and (c) this Agreement
will not provide any third person with any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 8.10.  Notices.  All notices or other communications under this
Agreement shall be in writing and shall be deemed to be duly given when (a)
delivered in person, (b) on the date received, if sent by a nationally
recognized delivery or courier service, or (c) upon the earlier of confirmed
receipt or the fifth business day following the date of mailing if sent by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:


If to Graham, to:


Graham Holdings Company
1300 North 17th Street
Arlington, VA 22209
Attn: General Counsel
Facsimile: (703) 345-6299


with a copy to:


Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Attn:     Eric L. Schiele
Lauren Angelilli
Facsimile:  (212) 474-3700


If to Cable, to:


Cable One, Inc.
210 East Earll Drive
Phoenix, AZ 85012
Attn:  General Counsel
Facsimile: (602) 364-6013


with a copy to:


Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101
Attn:      Stewart M. Landefeld
Eric A. DeJong
Facsimile:  (206) 359-4793
 
 
17

--------------------------------------------------------------------------------

 
 
Either Party may, by notice to the other Party, change the address to which such
notices are to be given.


SECTION 8.11.  Severability.  If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
portions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either Party.  Upon any such determination, any
such provision, to the extent determined to be invalid, void or unenforceable,
shall be deemed replaced by a provision that such court determines is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable provision.


SECTION 8.12.  Headings.  The article, section and paragraph headings contained
in this Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement.


SECTION 8.13.  Survival of Covenants.  Except as expressly set forth in this
Agreement, the covenants in this Agreement and the liabilities for the breach of
any obligations in this Agreement shall survive the Spin-Off and shall remain in
full force and effect.


SECTION 8.14.  Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the affected Party shall have the right to specific performance and
injunctive relief or other equitable relief of its rights under this Agreement,
in addition to any and all other rights and remedies at law or in equity, and
all such rights and remedies shall be cumulative.  The other Party will not
oppose the granting of such relief on the basis that money damages are an
adequate remedy.  The Parties agree that the remedies at law for any breach or
threatened breach hereof, including monetary damages, are inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is waived.  Any requirements
for the securing or posting of any bond with such remedy are waived.


SECTION 8.15.  Amendments.  No provision of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of each Party.


SECTION 8.16.  Interpretation.  The rules of interpretation set forth in Section
12.14 of the Separation Agreement shall be incorporated by reference to this
Agreement, mutatis mutandis.


SECTION 8.17.  Further Assurances.  The Parties will execute and deliver all
documents, provide all information, and take or refrain from taking action as
may be necessary or appropriate to achieve the purposes of this Agreement,
including the execution and delivery to the other Party and its Subsidiaries and
representatives of such powers of attorney or other authorizing documentation as
is reasonably necessary or appropriate in connection with Tax Claims (or
portions thereof) under the control of the other Party in accordance with
Article VI.
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Tax Matters Agreement to be
executed by their duly authorized representatives.


 

 
GRAHAM HOLDINGS COMPANY
         
 
By:
/s/ Hal S. Jones       Name:  Hal S. Jones       Title:    Chief Financial
Officer          


 
CABLE ONE, INC.
         
 
By:
/s/ Thomas O. Might       Name:  Thomas O. Might       Title:    Chief Executive
Officer          

 

 
 

--------------------------------------------------------------------------------